Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
After final amendment to claims of 11/05/2021 is acknowledged.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Labyrinth seal with angled fins as claimed in independent claims 1, 10, and 19 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
 	US 9,567,908 (Bordne et al.) discloses, in Figures 1-3, a labyrinth seal in a bearing cavity of an aircraft engine as claimed, except for at least one of the fins extending away from the bearing cavity in an angled upstream direction relative to a direction of the sealing air flow entering the bearing cavity through the labyrinth seal.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 2013-0241153 (Garrison) discloses, in Figures 1-2, 4a, 5a, 6a, 7a, 8a, 9a, and 11a, a labyrinth seal, a bearing assembly (6), and lubricant flow (31) in a turbine environment. Garrison is silent about compressed air directed to the bearing cavity, and at least one of the fins extending away from the bearing cavity in an angled upstream direction relative to a direction of the sealing air flow entering the bearing cavity through the labyrinth seal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675